               Case 17-21240-LMI         Doc 58     Filed 03/22/19    Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION


 IN RE:                                             CASE NO.: 17-21240-LMI

 MARIO GODEFOY AND GISELDA                          CHAPTER 13
 DURAN MARTINEZ

       Debtor.
 ___________________________________/

             UNITED STATES OF AMERICA’S RESPONSE TO DEBTORS’
          OBJECTION TO CLAIM OF INTERNAL REVENUE SERVICE [D.E. 55]

       The United States of America, acting through the Department of Treasury— the Internal

Revenue Service ("IRS"), hereby responds to the Debtors’ Objection to Claim [ECF No. 55](the

“Objection”) and, in support thereof, states, as follows:

       1.      On September 1, 2017, the Debtors filed a petition for relief under Chapter 13 of

the Bankruptcy Code.

       2.      On September 28, 2017, the IRS filed Proof of Claim No. 1-1 ("Claim No. 1-1"),

setting forth a total claim of $12,448.55 owed by the Debtors comprised of an unsecured priority

claim of $7,910.12, and a general unsecured claim of $4,538.43.

       3.      On November 28, 2017, the IRS filed Proof of Claim No. 1-2 ("Claim No. 1-2"),

setting forth a total claim of $0.00 owed by the Debtors.

       4.      On February 22, 2019, the Debtors filed their Objection to both Claim No. 1-1 and

Claim NO. 1-2 of the IRS, asserting that the “IRS is using this null claim as a placeholder. Thus,

the claim should be stricken and disallowed since the [sic]do not have any tax liability.”
              Case 17-21240-LMI        Doc 58       Filed 03/22/19   Page 2 of 3




       5.     The IRS is in the process of withdrawing Claim No. 1-2 and it will be filed with the

Court in the next few days. Once the IRS files the notice of withdrawal of Claim No. 1-2, this

Objection will be moot.

                                                     Respectfully submitted,

                                                     ARIANA FAJARDO ORSHAN
                                                     UNITED STATES ATTORNEY

                                                     By: s/Marlene Rodriguez
                                                     Marlene Rodriguez
                                                     Assistant United States Attorney
                                                     Fl. Bar No. 120057
                                                     E-mail: Marlene.Rodriguez@usdoj.gov
                                                     99 N.E. 4th Street, Suite 300
                                                     Miami, Florida 33132
                                                     Tel: (305) 961-9206
                                                     Fax: (305) 530-7139
                                                     Counsel for United States of America




                                                2
                Case 17-21240-LMI         Doc 58       Filed 03/22/19     Page 3 of 3




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on March 22, 2019, I electronically filed the foregoing
document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document
is being served this day by transmission of Notices of Electronic Filing generated by CM/ECF to
those parties registered to receive electronic notices of filing in this case or via U.S. mail as listed
in the below Service List.

VIA CM/ECF:

17-21240-LMI Notice will be electronically mailed to:

Nancy K. Neidich
e2c8f01@ch13miami.com, ecf2@ch13miami.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

Ashley Prager Popowitz on behalf of Creditor Nationstar Mortgage LLC
d/b/a Mr. Cooper
Ashley.popowitz@mccalla.com, flbkecf@mccalla.com

Ella K Roberts on behalf of Creditor Nationstar Mortgage LLC
bkfl@albertellilaw.com, anhsalaw@infoex.com

Ella K Roberts on behalf of Creditor Nationstar Mortgage LLC d/b/a Mr.
Cooper
bkfl@albertellilaw.com, anhsalaw@infoex.com

Marlene Rodriguez on behalf of Creditor United States of America, IRS
marlene.rodriguez@usdoj.gov,
Shannon.patterson@usdoj.gov;Milton.pacheco@usdoj.gov

Robert Sanchez, Esq on behalf of Debtor Mario Godefoy
court@bankruptcyclinic.com, r51375@notify.bestcase.com

Robert Sanchez, Esq on behalf of Joint Debtor Giselda Duran Martinez
court@bankruptcyclinic.com, r51375@notify.bestcase.com

                                                               s/Marlene Rodriguez
                                                               Marlene Rodriguez




                                                   3
